El Juez Asociado Su. Aldrey,
emitió la opinión del tribunal. •
A instancia del demandante en este caso la Corte de Dis-trito de Ponce decretó el embargo de bienes de los deman-dados'para asegurar la efectividad de la sentencia que pu-diera recaer en el pleito, llevándose a efecto el embargo en bienes del demandado Eladio Burgos. Pidió éste a la corte que dejara sin efecto la orden de embargo que había decre-tado y así lo resolvió la corte en 30 de abril de 1919 orde-nando además el- levantamiento del embargo, trabado. Un mes después, en cinco de mayo siguiente, Eladio Burgos pre-sentó moción a la corte alegando que siendo ejecutoria la orden de 30 de abril anterior levantando el embargo se li-brase mandamiento al márshal para su cumplimiento, moción que la,-,cort.e resolvió favorablemente y contra la cual inter-puso el demandante este recurso de apelación.
La parte apelada no ha suscitado la cuestión de nuestra jurisdicción para resolver esta apelación pero, esto no obs-tante, debemos considerarla notu propio.
Entendemos que la orden contra la cual se ha interpuesto este recurso no es apelable porque no se halla comprendida en ninguno de los casos del artículo 295 del Código de En-juiciamiento Civil, pues no anula el embargo que se había *603decretado sino que se limita a disponer el cumplimiento de la orden anterior de 30 de abril de. 1919 que fue la .que anuló y dejó sin efecto la orden de embargo que se babía dictado en este pleito. Lá resolución de 30 de abril de 1919 sí era apelable porque anulaba y dejaba sin. efecto la orden de embargo, pero no puede ser revisada abora al ser apelada la orden que solamente dispuso su cumplimiento. De aceptarse el camino seguido por el apelante en este caso cualquier sen-tencia firme dictada en 'un pleito podría ser revisada en ape-lación interpuesta posteriormente contra la orden que se limita a disponer su ejecución.
Por las razones expuestas, la apelación debe ser deses-timada.

Desestimada la apelación.

■ Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Hutchison.
El Juez Asociado Sr. Wolf no tomó parte en la resolu-ción de este caso.